UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2468


ELMER EDGARDO SARACAY VASQUEZ,

                     Petitioner,

              v.

WILLIAM P. BARR, Attorney General,

                     Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 31, 2020                                    Decided: September 9, 2020


Before GREGORY, Chief Judge, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond O. Griffith, THE LAW OFFICE OF RAYMOND O. GRIFFITH, P.A.,
Baltimore, Maryland, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Jessica
E. Burns, Senior Litigation Counsel, Juria L. Jones, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elmer Edgardo Saracay Vasquez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for asylum and withholding of

removal. * We have thoroughly reviewed the record, including the transcript of Saracay

Vasquez’s merits hearing and all supporting evidence. We conclude that the record

evidence does not compel a ruling contrary to any of the administrative factual findings,

see 8 U.S.C. § 1252(b)(4)(B)—including the adverse credibility finding—and that

substantial evidence supports the denial of relief in this case, see INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992). Accordingly, we deny the petition for review for the reasons

stated by the Board. In re Saracay Vasquez (B.I.A. Nov. 26, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




      *
       Saracay Vasquez does not challenge the denial of his request for protection under
the Convention Against Torture. He has therefore waived appellate review of this claim.
See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).

                                            2